Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on November 23, 2021. Claims 1-5 and 7-15 are pending in the application and being examined herein.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2021 has been entered.
 
Status of Objections and Rejections
The rejection of claim 6 is obviated by Applicant's cancellation.
All other rejections from the previous office action are withdrawn in view of Applicant's amendment.  
New grounds of rejection under 35 U.S.C. 112(a), (b) and 103 are necessitated by the amendments.
Claim Objections
Claims 1, 7, 9 and 15 are objected to because of the following informalities:  
Claim 1, in lines 6-7, “the first electrode and the second electrode being within opposite sides of the channel” should be --the first electrode and the second electrode being within the opposite sides of the channel-- for consistency with the previously recited limitation “said channel having opposite sides.” Examiner also suggests deleting the clause “within the opposite sides of the channel” in line 3. 
Claim 1, in line 29, the limitation “their corresponding potential differences” should be --the potential differences of the at least one pair of electrodes-- to clarify that the potential difference is between the electrodes. 
Claim 7, in lines 6-7, “the first electrode and the second electrode being within opposite sides of the channel” should be --the first electrode and the second electrode being within the opposite sides of the channel-- for consistency with the previously recited limitation “said channel having opposite sides.” Examiner also suggests deleting the clause “within the opposite sides of the channel” in line 3. 
Claim 9, at line 2, the recitation “as a cathode of the at least one pair of electrodes” should be --the cathode of the at least one pair of electrodes-- for consistency with the previously recited limitation of a cathode in claim 7. 
Claim 15, in lines 6-7, “the first electrode and the second electrode being within opposite sides of the channel” should be --the first electrode and the second electrode being within the opposite sides of the channel-- for consistency with the previously recited limitation “said channel having opposite sides.” Examiner also suggests deleting the clause “within the opposite sides of the channel” in line 3. 
Claim 15, at line 8, “is configured to undergo” should be --undergoing--. Otherwise, it seems that a device is being claimed rather than a method step. 
Claim 15, at line 10, “is configured to undergo” should be --undergoing--. Otherwise, it seems that a device is being claimed rather than a method step. 
Claim 15, at line 20, “is configured to be positioned” should be --is positioned--. Otherwise, it seems that a device is being claimed rather than a method step.
Claim 15, at line 25, “configured to move” should be --moves--. Otherwise, it seems that a device is being claimed rather than a method step.
Claim 15, in line 29, the limitation “their corresponding potential differences” should be --the potential difference of the at least one pair of electrodes-- to clarify that the potential difference is between the electrodes. 
Claim 15, at line 33, “being adapted to deliver” should be --delivering--. Otherwise, it seems that a device is being claimed rather than a method step.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-5 and 7-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. 
Claim 1 recites “the configured movement of the electrolyte causes a time-varying voltage to be provided between the at least one pair of electrodes.” 
Claim 7 recites “the configured movement of the electrolyte causes a time-varying voltage to be provided between the at least one pair of electrodes.” 
Claim 15 recites “the movement of the electrolyte causes a time-varying voltage to be provided between the at least one pair of electrodes.” 
The specification does not contain support for a time-varying voltage to be provided between the at least one pair of electrodes. The specification discloses the time-varying voltage is applied to the test sample. See spec at p. 4, lns. 20-24 and p. 19, lns. 19-21.  Applicant is required to cancel the new matter in reply to this Office Action.
Claims 2-5 and 11-14 are rejected as dependent on claim 1. Claims 8-10 are rejected as dependent on claim 7. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the configured movement" in lines 26-27.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-5 and 11-14 are rejected as dependent on claim 1.
Claim 7 recites the limitation "the configured movement" in line 21.  There is insufficient antecedent basis for this limitation in the claim. Claims 8-10 are rejected as dependent on claim 7. 
Claim 15 recites the limitation "the movement" in line 26.  There is insufficient antecedent basis for this limitation in the claim. 

Allowable Subject Matter
Claims 1-5 and 7-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 112(b) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph or 2nd paragraph, set forth in this Office action.
The prior art of record whether taken individually or in combination would not disclose all of the cumulative limitations of independent claim 1and 15, with particular attention to the limitation wherein at least one electrode of the at least one pair of electrodes comprising different materials at different points along the length of the channel, causing a potential difference between the at least one pair of electrodes and the electrolyte that is dependent upon the position of the electrolyte within the channel and because of the different materials and their corresponding potential differences at the different points along the length of the channel.
The prior art of record whether taken individually or in combination would not disclose all of the cumulative limitations of independent claim 7, with particular attention to the limitation wherein the apparatus further comprises at least one floating electrode provided in a wall of the channel. 



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698.  The examiner can normally be reached on Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1795